UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6892



WILLIE DOLLISON,

                                              Petitioner - Appellant,

             versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-02-226-2)


Submitted:    October 31, 2003            Decided:     November 12, 2003


Before WIDENER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Dollison, Appellant Pro Se.      Hazel Elizabeth Shaffer,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie     Dollison,     a    state   prisoner,        seeks    to   appeal   the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2254 (2000).          An appeal may not be taken from the final

order in a § 2254 proceeding unless a circuit justice or judge

issues a certificate of appealability.                  28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”               28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists    would   find   both      that       his   constitutional       claims   are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                     See Miller-El v.

Cockrell, 123 S. Ct. 1029, 1040 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert.

denied, 534 U.S. 941 (2001).           We have independently reviewed the

record and conclude that Dollison has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions      are      adequately    presented      in   the

materials     before   the    court    and       argument    would    not    aid   the

decisional process.



                                                                            DISMISSED


                                           2